Title: 1779. Feb. 8.
From: Adams, John
To: 


       In Conversation with Dr. Franklin, in the Morning I gave him my Opinion, of Mr. Deanes Address to the People of America, with great Freedom and perhaps with too much Warmth. I told him that it was one of the most wicked and abominable Productions that ever sprung from an human Heart. That there was no safety in Integrity against such a Man. That I should wait upon The Comte de Vergennes, and the other Ministers, and see in what light they considerd this Conduct of Mr. Deane. That if they, and their Representatives in America, were determined to countenance and support by their Influence such Men and Measures in America, it was no matter how soon the Alliance was broke. That no Evil could be greater, nor any Government worse, than the Toleration of such Conduct. No one was present, but the Doctor and his Grandson.
       In the Evening, I told Dr. Bancroft, to the same Effect, that the Address appeared to me in a very attrocious Light, that however difficult Mr. Lees Temper might be, in my Opinion he was an honest Man, and had the utmost fidelity towards the united States. That such a Contempt of Congress committed in the City where they set, and the Publication of such Accusations in the Face of the Universe, so false and groundless as the most heinous of them appeared to me, these Accusations attempted to be coloured by such frivolous Tittle Tattle, such Accusations made too by a Man who had been in high Trust, against two others, who were still so, appeared to me, Evidence of such a Complication of vile Passions, of Vanity, Arrogance and Presumption, of Malice, Envy and Revenge, and at the same Time of such Weakness, Indiscretion and Folly, as ought to unite every honest and wise Man against him. That there appeared to me no Alternative left but the Ruin of Mr. Deane, or the Ruin of his Country. That he appeared to me in the Light of a wild boar, that ought to be hunted down for the Benefit of Mankind. That I would start fair with him, Dr. Bancroft, and give him Notice that I had hitherto been loath to give up Mr. Deane. But that this Measure of his appeared to Me to be so decisive against him that I had given him up to Satan to be buffeted.
       In all this it is easy to see there is too much Declamation, but the substantial Meaning of it, is, as appears to me, exactly true, as such as I will abide by, unless, future Evidence which I dont expect should convince me, of any Error in it.
      